Citation Nr: 1440059	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected malaria and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The denial of service connection for hypertension was confirmed and continued in a January 2009 rating decision. 

In April 2008 and March 2010, at the Veteran's request on both occasions, in lieu of formal personal hearings, he was afforded informal conferences with a Decision Review Officer (DRO) at the RO.  Informal conference reports from both occasions are of record.

In June 2011, the Veteran and his bother testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In September 2011, the Board remanded the claim for additional development.  In April 2013, the Board denied entitlement to service connection for hypertension, to include as secondary to service-connected malaria and PTSD.  In July 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the July 2013 Joint Motion, the parties agreed that the Board erred in its April denial of the claim by not providing a statement of reasons and bases sufficient to facilitate judicial review for its determination in light of its reliance on a November 2011 VA etiological opinion that was deemed to be speculative, lacking supporting rationale, and which failed to cite or include the medical literature reviewed in providing the medical opinion that the Veteran's hypertension is less likely than not caused or aggravated by his service-connected PTSD.  The Board was directed to return the November 2011 VA examination report as inadequate or explain, with sufficient reasons and bases, why such action is not necessary.  

The Joint Motion also directed that the Board revisit its determination that the November 2011 VA examination is in substantial compliance with the September 2011 remand order.  Specifically, the November 2011 examiner did not provide an opinion as to whether the condition was directly related to service, as opposed to whether it was related on a secondary basis.    

In light of the foregoing, the Board finds that it is necessary to obtain an addendum opinion to determine whether the Veteran's hypertension is related to any event, illness, or injury during his active service or whether it is proximately due to or aggravated by the Veteran's service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file ongoing VA medical and psychiatric treatment records from the Portland VAMC dating from October 2010.  All records request and responses received must be documented in the claims file for review.  

2. Once the above requested development is complete to the extent possible, refer the paper and electronic claims files and a copy of this REMAND to the VA examiner who performed the November 2011 examination, or, if he is unavailable, to an appropriate examiner, for clarification as to the nature and etiology of the Veteran's hypertension.  If it is determined that a new examination is necessary, it should be accomplished.

The examiner should obtain a complete, pertinent history of the Veteran's PTSD and hypertension disabilities from a review the claims files, giving particular attention to the service treatment records and any elevated blood pressure readings therein, lay assertions during the June 2011 Travel Board hearing and in the August 2014 informal hearing presentation, and the pertinent medical evidence.

Based on a review of the claims file, to include the electronic VA treatment records in Virtual VA, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had onset during or is otherwise related to any event, injury, or disease during service, to include malaria, exposure to herbicides, and/or any notations of elevated blood pressure readings during service. 

If not, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by (increased in severity beyond its natural progression) his service-connected PTSD.  In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's hypertension, and the aggravation of such symptomatology by his service-connected PTSD disability.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50percent likelihood).  The term :at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All opinions and conclusions expressed must be supported by a complete rationale with references to medical findings in the record when appropriate in a report.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide a rationale for why the opinion would require resort to speculation.  The examiner is requested to cite or include any medical literature reviewed and or relied on in providing the requested opinions.

3. Upon completion of the above requested development, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of documents contained in VBMS and Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



